Case: 22-131    Document: 11     Page: 1    Filed: 04/22/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      In re: CANON INC., CANON U.S.A., INC.,
                     Petitioners
               ______________________

                         2022-131
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00981-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

      Before DYK, REYNA, and CHEN, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
    Canon Inc. and Canon U.S.A., Inc. (“CUSA”) (collec-
tively, “Canon”) petition this court for a writ of mandamus
directing the United States District Court for the Western
District of Texas (“WDTX”) to transfer the case to the
United States District Court for the Eastern District of
New York (“EDNY”) based on improper venue and incon-
venient forum. For the reasons below, we deny the peti-
tion.
Case: 22-131    Document: 11      Page: 2    Filed: 04/22/2022




2                                            IN RE: CANON INC.




                        BACKGROUND
    WSOU Investments d/b/a Brazos Licensing and Devel-
opment (“Brazos”) filed two separate patent infringement
lawsuits against Canon Inc. and CUSA in the Waco divi-
sion of WDTX: one alleging infringement of U.S. Patent No.
7,054,346 (“the ’346 patent”), and the present action alleg-
ing infringement of U.S. Patent No. 7,116,714.
    In both cases, Canon moved to transfer to EDNY based
on (1) improper patent venue over CUSA (28 U.S.C.
§§ 1400(b), 1406(a)), and (2) inconvenient forum (28 U.S.C.
§ 1404(a)); the district court denied both motions. The is-
sues concerning whether venue over CUSA is proper in
WDTX are the same in both cases and are addressed in the
companion order for Appeal No. 2022-130.
    For the § 1404 analysis, the court determined that
Canon had failed to show that EDNY was clearly more con-
venient. The court noted, among other things, that judicial
economy considerations weighed significantly against
transfer because of the co-pending ’346 patent case “involv-
ing the same parties and similar technology, “filed on the
same day, [ ] proceeding on similar schedules, and hav[ing]
the same Markman hearing date,” Appx 27.
    Canon’s petition challenges the denial of transfer based
on improper venue and § 1404. We have jurisdiction pur-
suant to 28 U.S.C. § 1651(a) and 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     A writ of mandamus is an extraordinary remedy and
requires the petitioner to show three conditions are met:
(1) it has no adequate alternative means for relief, (2) it has
a clear and indisputable right to the requested relief, and
(3) mandamus is appropriate under the circumstances.
Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81
(2004). Canon has not made that showing.
Case: 22-131     Document: 11    Page: 3    Filed: 04/22/2022




IN RE: CANON INC.                                          3



     In a separate order issued today in Appeal No. 2022-
130, we denied Canon’s petition seeking to direct transfer
of the case involving the ’346 patent out of WDTX. And
Canon does not dispute the district court’s finding that
“[s]ignificant judicial economy would be gained by trying
[this case and the ’346 patent case] in the same court,”
Appx 27. See Pet. at 25–26 (only arguing error in the
court’s finding if the ’346 patent case were to be trans-
ferred).
    Moreover, the district court’s judicial economy findings
do not stand alone in supporting its denial of transfer here.
The district court also found that the design and develop-
ment of the accused products occurred entirely outside of
the transferee venue in Japan, where the bulk of the im-
portant relative sources of proof would also be located. The
court further found that WDTX had a comparative ad-
vantage over EDNY in being able to compel the testimony
of potential third-party witnesses.
    Under the particular circumstances of this case, we are
not convinced the extraordinary remedy of mandamus is
warranted to direct transfer. See In re Vistaprint Ltd., 628
F.3d 1342, 1347 (Fed. Cir. 2010) (noting mandamus may be
denied where “there is plausible support of record” for the
district court’s transfer decision).
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                   FOR THE COURT

April 22, 2022                     /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court